Citation Nr: 0112189	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Evaluation of right patellofemoral arthrosis, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
residuals of a chip fracture of the dorsal triangular bone, 
left wrist, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for essential tremors.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and B.P. 


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to June 1967, 
and from December 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996, October 1997, March 1999, 
and May 1999 rating decisions of the VA ROs in Chicago, 
Detroit, Chicago and St. Paul, respectively.  A May 1996 
rating decision denied service connection for tinnitus.  In 
October 1997, the RO, in essence, denied a petition to reopen 
a claim of service connection for PTSD, which had previously 
been denied at the Chicago RO in June 1983.  In March 1999, 
the RO granted service connection for right patellofemoral 
arthrosis (right knee disorder), assigned a 10 percent 
disability rating for this disorder, and denied a claim for 
increase for service-connected left wrist fracture residuals.  
As the veteran's appeal of the right knee rating was 
initiated following an original award, the rating issue on 
appeal is not the result of a claim for "increased" 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Additionally, the veteran appeals the RO's May 1999 denial of 
claims of service connection for essential tremors and a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disability (TRIU).  

Per his request, the veteran was scheduled in December 2000 
for a hearing before a Member of the Board in Washington, 
D.C.  However, after due notice of the date, time, and place, 
he failed to report for the scheduled hearing.


REMAND

The Board notes that the veteran's March 1998 substantive 
appeal included a request for a personal hearing before a 
hearing officer at the RO.  In May 1998, the veteran 
requested a hearing before a Member of the Board sitting at 
the RO (Travel Board hearing).  As noted in the Introduction 
section, the veteran failed to report for a scheduled hearing 
in Washington, D.C.  Nevertheless, there is no indication 
that he withdrew his 1998 requests for RO and Travel Board 
hearings.  Accordingly, the RO should appropriately contact 
the veteran for clarification as to whether he wants a 
hearing, and, if so, what type.  

The veteran claims that prior VA examinations of his service-
connected right knee and left wrist disorders have been 
inadequate for failure to consider his complaints of pain, 
painful motion of the right knee and left wrist joints, and 
limitation of function of these joints due to such pain.  The 
veteran also asserts that the most recent evidence of record 
shows diagnoses of degenerative joint disease of the right 
knee and left wrist, findings which prior VA examiners had 
ignored or given inadequate consideration to.  The Board 
agrees, and a Board Remand is necessary as to these two 
claims, as well as his inextricably intertwined claim of 
TRIU.  

The veteran is service connected for right knee arthrosis and 
left wrist injury residuals.  A February 1998 Illinois form 
for a disabled parking placard, signed by a VA physician, 
indicates that the veteran cannot walk 200 feet without 
stopping to rest, that he cannot walk without the assistance 
of another person, prosthetic device, wheelchair, or other 
assistive device, and that he is severely limited in his 
ability to walk due to a permanent arthritic, neurologic, or 
orthopedic condition.  However, on VA joints examination in 
February 1999, this medical history and pertinent clinical 
finding were not noted.  Moreover, the February 1999 VA 
joints examination report indicates, in pertinent part, 
complaints of right knee and left wrist pain, but without a 
statement as to the resulting level of impairment due to such 
symptoms.  The diagnosis noted that the veteran had a full 
range of motion of the right knee, but that it was "quite 
crepitant." X-ray studies apparently revealed evidence of 
degenerative joint disease.  Additional information is needed 
on repeat VA orthopedic examination.  Similarly, the 
veteran's service-connected left wrist disorder was noted to 
include approximately half of normal/expected range of 
motion, with evidence of discomfort, loss of grip strength, 
loss of power, and difficulty with use of the left hand.  A 
copy of the X-ray study report was not forwarded along with 
the VA examination report.  However, VA treatment records of 
August 2000 show traumatic arthritis of the left wrist.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
examinations of the joints must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45, including 
consideration of limitation of movement due to pain, weakened 
movement, excess fatigability and incoordination, as well as 
such factors during flare-ups.  The VA examination report of 
February 1999 does not provide sufficient detailed clinical 
information concerning pain and functional loss in order to 
permit the Board to consider all applicable regulations and 
DeLuca  regarding both the veteran's right knee and left 
wrist claims.  On repeat VA orthopedic examination, the 
veteran's documented medical history should be reviewed, 
specifically to include the February 1998 parking placard 
certification detailed above.  A medical statement should be 
obtained as to the severity of the service-connected right 
knee and left wrist disorders, as well as any resulting 
functional impairment, with particular attention to the claim 
of TRIU.  

As appropriate, the RO should consider the assignment of 
separate ratings for right knee instability and arthritis, 
pursuant to VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 
23-97 (July 1, 1997).

The veteran completed an appeal of an October 1997 rating 
decision of the RO which found that a "reopened claim" of 
service connection for PTSD, originally denied by rating 
decision of June 1983, "remains denied."  The January 1998 
statement of the case discloses that the June 1983 denial of 
service connection was based on a lack of diagnosis of PTSD, 
but that the evidence received since then continues to show 
no such current diagnosis.  However, the veteran was not 
advised of the law and regulations regarding new and material 
evidence necessary to support the grant of a petition to 
reopen a claim of service connection.  As it is unclear as to 
whether the RO found that the veteran had reopened his claim, 
and as he was provided no notice of the laws and regulations 
regarding new and material evidence necessary to do so, 
issuance of a supplemental statement of the case as to new 
and material evidence is required by 38 C.F.R. § 19.26 
(2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these additional reasons, a remand is required.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (or private) care providers who have 
treated him for any symptomatology 
involving the disabilities at issue.

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records, including those from 
the VA Medical Centers located in Marion, 
Illinois, and St. Louis, Missouri, if not 
already of record.

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim(s).

3.  The RO should appropriately contact 
the veteran and request clarification as 
to whether the veteran desires a personal 
hearing before a Hearing Officer at the 
RO or a member of the Board sitting at 
the RO.  Any requested hearing should be 
appropriately scheduled.  His written 
response must be maintained in the claims 
file for use in the appeal.  

4.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the current severity of his 
service-connected right knee and left 
wrist disorders.  Any necessary studies 
should be obtained.  Request should be 
made for copies of the reports of any VA 
x-ray studies of the right knee and/or 
left wrist conducted in conjunction with 
the February 1999 VA joints examination, 
and any such reports must be maintained 
in the claims file for use on appeal.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  

The veteran's right knee and left wrist 
complaints should be recorded in full, 
the VA claims files should be reviewed in 
full, with particular attention to the 
February 1998 parking placard 
certification signed by a VA physician, 
noted above, as well as the factors 
enumerated in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and 38 C.F.R. §§ 4.40 
and 4.45.  The examiner should obtain a 
detailed history regarding any weakened 
movement, excess fatigability with use, 
incoordination, painful motion and pain 
with use, and determine whether either of 
the veteran's service-connected right 
knee or left wrist disabilities exhibits 
pain with use, weakened movement, excess 
fatigability or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  

As to each disorder, the examiner should 
also express an opinion as to the medical 
probability that there would be 
additional limits on functional ability 
during flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If this is not feasible, 
this should be so stated.  Impairment of 
the ability to obtain/maintain 
substantially gainful employment due to 
the knee and wrist disorders should also 
be discussed.  The examiner's report 
should include specific reference to, and 
consideration of, the February 1998 
parking placard certification, as well as 
the factors enumerated in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 
38 C.F.R. §§ 4.40 and 4.45.  

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims files, 
for immediate corrective action.  

6.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for VA psychiatric, hearing/ear 
or neurologic examination(s) and medical 
opinion(s).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should 
readjudicate the claims on appeal, in 
light of all of the pertinent evidence of 
record (to include that associated with 
the claims files on remand), and all 
applicable legal authority, to include 
the law and regulations governing the 
submission of new and material evidence.  
Consideration should be given to 
assigning "staged" ratings to the right 
knee disorder, in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999), as well as assigning separate 
ratings for right knee arthritis and 
instability.

9.  If any decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case, which includes citation to, 
as appropriate, DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and 38 C.F.R. §§ 4.40 
and 4.45, and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


